            Case 2:19-cv-06152-JMG Document 36 Filed 11/02/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------x
PETROCHOICE HOLDINGS, INC.                 :
                   Plaintiff,              :   CIVIL ACTION
                                           :
     - against -                           :
                                           :   No. 19-6152-JMG
FRANCIS S. OROBONO, JR.,                   :
                                           :
                   Defendant.              :
-------------------------------------:
                                           :
                                           x

                   OPPOSED MOTION FOR ENTRY OF PROTECTIVE ORDER

         Plaintiff PetroChoice Holdings, Inc. (“PetroChoice”), by and through counsel,

respectfully requests this Court enter the attached proposed Protective Order brought pursuant to

FED. R. CIV. P. 26(c) to mark certain documents exchanged in this matter as confidential or

highly confidential, and prohibit those designated documents from being publicly available via

the Court’s docket, from public disclosure generally, and from being used otherwise for purposes

outside the litigation, and as set forth in more detail in the proposed Protective Order. This

Motion is opposed to the extent the proposed Protective Order permits the parties to designate

certain material as “highly confidential” (commonly known as “attorney’s eyes only”).

         This Court may, for good cause, issue an order to protect a party from annoyance,

embarrassment, oppression or undue burden or expense requiring that a trade secret or other

confidential research, development or commercial information not be revealed or be revealed

only in a specified way. FED. R. CIV. P. 26(c)(1). Here, good cause exists for the entry of the

proposed Protective Order, as it is necessary so that PetroChoice’s protected, private,



4829-8242-0944.1                               1
            Case 2:19-cv-06152-JMG Document 36 Filed 11/02/20 Page 2 of 6




confidential, trade secret and business proprietary information is not put at risk by its

discoverability within this litigation. The proposed Protective Order provides the least restrictive

means to protect PetroChoice’s confidential and business-proprietary information, which

comprises the factual bases of PetroChoice’s claims against Defendant for, among others,

violating the Defend Trade Secrets Act, breaching the non-compete agreement and restrictive

covenants he has with PetroChoice by unlawfully competing, and tortiously interfering with

PetroChoice’s contracts by attempting to solicit its customers away. PetroChoice is willing to

produce relevant trade secret and/or confidential/proprietary information in response to

Defendant’s discovery requests, subject to entry of an appropriate Protective Order. A Protective

Order containing a “highly confidential” designation is necessary so that discovery can proceed

without delay while ensuring that this information is not put at risk by its disclosure.

         The proposed Protective Order does not affect the scope of allowable discovery, and

permits Defendant to obtain all discovery to which he is entitled. Even more importantly, entry

of the proposed Protective Order will permit discovery to proceed without delay. The proposed

Protective Order would also provide the necessary protection for Defendants’ confidential

information by prohibiting its use for purposes not related to the present litigation, and limiting

disclosure to individuals connected to this litigation. The Protective Order also permits the

designation of certain material as “highly confidential,” which Defendant would not be permitted

to view or possess, and is the source of the parties’ dispute.1



1
  The proposed Protective Order defines “Highly Confidential Information” to mean any Confidential Information
that constitutes highly sensitive commercial or personal information which, if disclosed, could reasonably result in
possible commercial, financial, or business harm to a Disclosing or Designating party or compromise a Disclosing
or Designating party’s security or financial information.



4829-8242-0944.1                                         2
             Case 2:19-cv-06152-JMG Document 36 Filed 11/02/20 Page 3 of 6




         There are numerous categories of documents that PetroChoice contends Defendant

should not be permitted to view or access, primarily because such material constitutes trade

secret and/or other confidential research, development, or commercial and financial information.

Disclosure of this material to Defendant would be harmful to PetroChoice’s commercial position

in light of his ongoing work for a direct competitor, in violation of the restrictive covenants (i.e.

noncompete, non-disclosure, and non-solicitation agreements) contained in various agreements

to which he acquiesced. (See Dkt. No. 1-1–1-4.) PetroChoice has been, and will continue to be,

damaged by Defendant’s ongoing unlawful competition, and his possession of PetroChoice’s

highly confidential information will harm PetroChoice in numerous ways, including as follows:


         •         If Defendant shares PetroChoice’s Highly Confidential Information with his new
                   employer and a direct competitor, it puts the entirety of its business in peril and
                   threatens the existence of the company.

         •         Such Highly Confidential Information and trade secrets may include without
                   limitation vendors, customers, and/or supplies lists; PetroChoice’s preferred rates
                   and contractual terms with certain vendors, suppliers, and customers;
                   PetroChoice’s cost-savings models; and financial information.

         •         Given the history between the parties and Defendant’s failure to abide by his
                   noncompete agreement, PetroChoice should not have to take Defendant’s word
                   that he won’t share this sensitive information with others.

Thus, PetroChoice can demonstrate that disclosure of the subject material to Defendant will be

harmful.

         Further, a party has no fundamental right to review certain information, because the

purpose of limited disclosure to only attorneys is a “routine feature of civil litigation involving

trade secrets.” See Bobrick Washroom Equip., Inc. v. Scranton Prods., No. 3:14-CV-00853,

2017 U.S. Dist. LEXIS 32894, at *12–13 (M.D. Pa. Mar. 8, 2017) (quoting Paycom Payroll,



4829-8242-0944.1                                    3
            Case 2:19-cv-06152-JMG Document 36 Filed 11/02/20 Page 4 of 6




LLC v. Richison, 758 F.3d 1198, 1202 (10th Cir. 2014)).          Moreover, the goal of limited

disclosure is to prevent a party from viewing the sensitive information while nevertheless

allowing the party's lawyers to litigate on the basis of that information. Richison, 758 F.3d at

1202. Moreover, pursuant to the proposed Protective Order, Defendant’s outside experts and

non-party consultants, and their technical, secretarial, clerical or to other personnel employees,

who have agreed to be bound by the order, are permitted to review “highly confidential”

information. (Prot. Order § 20). Defendant can work with experts and other non-party

consultants to review the information at issue to assist him with preparing his case. Further, the

parties can mutually agree to allow certain persons access to the documents if they acquiesce to

the strictures of the protective order. Id.

         All of the relevant considerations weigh in PetroChoice’s favor. PetroChoice’ harm is

not illusory, and is of the gravest concern to PetroChoice. Defendant selected employment he

knew violated his noncompete restriction. At this time, PetroChoice believes the risk of harm is

simply too great to hand over its highly valuable materials to Defendant (and ostensibly his

employer).

         Thus, for good cause shown, Defendant requests that the Court enter the attached

proposed Protective Order governing the use of the confidential and highly confidential

information produced in this case.


         Dated this 2nd day of November, 2020.




4829-8242-0944.1                                 4
            Case 2:19-cv-06152-JMG Document 36 Filed 11/02/20 Page 5 of 6




                                       Respectfully Submitted,

                                       LEWIS BRISBOIS BISGAARD & SMITH LLP

                                       By: /s/ Kayla Dawn Dreyer
                                          Steven D. Urgo
                                          550 E. Swedesford Road, Suite 270
                                          Wayne, Pennsylvania 19087
                                          Telephone: 215.977.4078
                                          E-mail: steven.urgo@lewisbrisbois.com
                                          Attorneys for Plaintiff
                                          PetroChoice Holdings, Inc.

                                              Jon Jay Olafson
                                              1700 Lincoln Street, Suite 4000
                                              Denver, CO 80203
                                              Telephone: 303.861.7760
                                              Jon.Olafson@lewisbrisbois.com

                                              Kayla Dawn Dreyer
                                              1700 Lincoln Street, Suite 4000
                                              Denver, CO 80203
                                              Telephone: 303.861.7760
                                              Kayla.Dreyer@lewisbrisbois.com




4829-8242-0944.1                          5
            Case 2:19-cv-06152-JMG Document 36 Filed 11/02/20 Page 6 of 6




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November, 2020, the undersigned served the
foregoing OPPOSED MOTION FOR ENTRY OF PROTECTIVE ORDER upon counsel via
ECF:

         Joel L. Frank                                    Mary-Ellen H. Allen
         Lamb McErlane PC                                 Lamb McErlane PC
         24 East Market Street                            24 East Market Street
         P.O. Box 565                                     P.O. Box 565
         West Chester, PA 19381-0565                      West Chester, PA 19381-0565
         jfrank@lambmcerlane.com                          mallen@chescolaw.com




                                         /s/      Kayla Dawn Dreyer
                                               A duly signed original is on file at the
                                               Law Offices of LEWIS BRISBOIS




4829-8242-0944.1                               6
